MEMORANDUM **
Alexander Gee appeals pro se the district court’s judgment dismissing his class action, which alleged a bankruptcy court judge’s orders in a prior bankruptcy court action violated due process. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, *466661 (9th Cir.1998), and we affirm for the reasons stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.